___________

                                     No. 95-2474
                                     ___________

Alexander B. Davis,                       *
                                          *
              Appellant,                  *   Appeal from the United States
                                          *   District Court for the
     v.                                   *   Eastern District of Missouri.
                                          *
United States of America,                 *           [UNPUBLISHED]
                                          *
              Appellee.                   *


                                     ___________

                        Submitted:   June 27, 1996

                            Filed:   July 5, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Alexander B. Davis appeals from the district court’s1 denial of his
28 U.S.C. § 2255 motion without an evidentiary hearing.        After carefully
reviewing the record before us and the parties’ briefs, we conclude the
district court's judgment was correct.        Accordingly, we affirm.   See 8th
Cir. R. 47B.


     A true copy.


              Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.